OPINION — AG — QUESTION (1): ARE SENATE BILL NO. 373 AND HOUSE BILL NO. 1115 VALID? — (FIREMEN'S RELIEF AND PENSION FUND OF TOWNS AND CITIES HAVING A POPULATION OF ONE THOUSAND OR LESS — USE SURPLUS FUNDS FOR THE PURCHASE OF ADDITIONAL FIREFIGHTING EQUIPMENT (FIRE FIGHTING) FOR USE BY SUCH CITY OR TOWN) — UNDER THE RULE ANNOUNCED BY THE STATE SUPREME COURT IN THE `WALLACE' CASE, THE ANSWER IN `NEGATIVE', QUESTION (2): IF A SWORN COMPLAINT IS MADE TO THE INSURANCE COMMISSIONER, AS PROVIDED IN 11 O.S. 356 [11-356], THAT MONEY IN THE FIREMEN'S RELIEF AND PENSION FUND OF A CITY OR TOWN (MUNICIPALITY) COMING WITHIN ONE OF THE CLASSIFICATION SET FORTH IN EITHER OF SAID ACTS "HAS BEEN OR IS BEING EXPENDED" FOR ADDITIONAL PURPOSES SET FORTH THEREIN, WILL IT BE THE DUTY OF THE INSURANCE COMMISSIONER TO EXAMINE THE BOOKS AND FINANCIAL RECORDS OR ACCOUNTS OF SAID CITY OR TOWN RELATING TO ITS SAID FUND AND, IF HE FINDS SAID COMPLAINT TO BE TRUE, TO REPORT HIS FINDINGS TO THE GOVERNOR FOR POSSIBLE FUTURE ACTION BY HIM, AS PROVIDED IN SAID ACT? — AFFIRMATIVE CITE: ARTICLE V, SECTION 46, ARTICLE V, SECTION 59, 11 O.S. 356 [11-356] (FRED HANSEN)